Exhibit 99.2 Date: April 18, 2012 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: KOBEX MINERALS INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 16/05/2012 Record Date for Voting (if applicable) : 16/05/2012 Beneficial Ownership Determination Date : 16/05/2012 Meeting Date : 20/06/2012 Meeting Location (if available) : #950 - 609 Granville Street Vancouver BC Voting Security Details: Description CUSIP Number ISIN COMMON 49989C105 CA49989C1059 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for KOBEX MINERALS INC.
